DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 August 2020 has been entered.
 
Response to Amendment
Claim 1 has been amended and claims 13-14 have been newly added; claims 9-11 were previously cancelled. Thus, claims 1-8 and 12-14 are pending and considered in the present Office action. 

The rejections of the claims are withdrawn in view of the amendments. However, a new ground of rejection is necessitated by amendment. A reinterpretation of the Zhang reference and new art is applied in the new rejection.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection relies on a reinterpretation of Zhang and new prior art to modify the features of Zhang.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "a laminate" in lines 4 and 5.   Examiner assumes line 5 should recite “the laminate”. Claims 2-8 and 12-14 are also rejected for the same reason because they depend from a rejected claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Claim(s) 1-7 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 7,204,862), in view of Nagata (US 2013/0236773), Sung et al. (US 2014/037763), Hozumi et al. (US 2014/0038055, of record) and Tatsumisago et al. (US 2012/0034529, of record), hereinafter Zhang, Nagata, Sung, Hozumi, and Tatsumisago.
Regarding Claims 1, and 5-7, Zhang teaches a method of producing an all-solid battery, the method comprising coating a material (21, 24; 22, 25) to a surface of the press machine (29) that is configured to be in contact with a laminate (11). That is, packaging foils 21 and 22 of the material (21, 24; 22, 25) are configured to be in contact with laminate 11, while pressing of the laminate 11 by press machine 29 results in a step of coating the material (21, 24; 22, 25) to a surface of the press machine (29), see e.g., Fig. 2. Zhang further teaches providing the laminate (11) to bring into contact with the material (21, 24; 22, 25), and bringing the material (21, 24; 22, 25) in direct contact with the laminate (11), e.g., P1 of 21, 24 is in direct contact with the laminate 11, P1 of 22, 25 is in direct contact with the laminate 11, see e.g., Figs. 2 and 3. 
Zhang teaches the top and bottom layers (P1, P2) of packaging foils 21, 22 are made of polymers, while the intermediate layer therebetween is a metal M, see e.g., col. 3 lines 4-20. While Zhang does not explicitly indicate the P1, P2 layers are insulating, such a feature would be obvious to one of ordinary skill in the art. Like Zhang, Nagata describes packaging foils including three layers comprising an outer layer, a metal foil 
The laminate (11) includes a negative electrode current collector layer (17), a negative electrode active material layer (16), an electrolyte layer (15) and a positive electrode active material layer (14), see e.g., col. 2 lines 31-38; the negative electrode current collector layer including copper (col. 2 lines 65-67), and the press machine being an anisotropic press machine (i.e., rollers 29 (col. 3 lines 21-30), or platen laminator in the form of two oppositely disposed heated plates (col. 4 lines 14-18)). The laminate (11) is pressed in a state where the laminate is heated, see e.g., col. 3 lines 21-24, and col. 4 lines 14-18.
Zhang teaches the solid electrolyte 15 is made of lithium phosphorous oxynitride (LiPON), col. 2 lines 41-42. Thus, Zhang does not teach the solid electrolyte layer 
Regarding Claim 2, the instant disclosure defines anisotropic pressing as a pressing method in which the pressure varies according to the direction. Examples of anisotropic pressing machines include a surface press machine and a roll press machine, see e.g., para. [0028] of the instantly published disclosure. Zhang teaches the press machine is rollers or a platen laminator in the form of two oppositely disposed heated plates, see e.g., col. 3 lines 21-30, col. 4 lines 14-18; as such Zhang teaches the anisotropic press machine is configured such that an applied pressure by the press machine varies according to a direction.
Regarding Claim 3, Zhang teaches the negative electrode current collector layer (17) includes a negative active material layer non-laminating portion (labelled in annotated Fig. 2 below) that projects in a direction along a first surface of the negative electrode current collector layer (17).

    PNG
    media_image1.png
    517
    1250
    media_image1.png
    Greyscale

Regarding Claim 4, Zhang teaches the negative electrode current collector layer 17, the negative electrode active material layer 16, the solid electrolyte layer 15, and the positive electrode active material layer14 respectively include a first surface, a second 
Regarding Claim 12, Zhang teaches the insulating material includes a resin material (i.e., polymer P1, P2).
Regarding Claims 13, and 14, Zhang teaches the passivation layer (19) is not required to practice the invention since the packaging material can be heat sealed directly to the anode or anode current collector, see e.g., col. 4 lines 25-28. Thus, Zhang teaches the insulating material (specifically, P1 of 21, and P1 of 22, of insulating material 21, 24; 22, 25) is in contact with at least a surface of the negative electrode active material layer 16, and the negative electrode active material layer non-laminating portion, see e.g., Fig. 3.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Nagata, Sung, Hozumi, and Tatsumisago, in view of Scott et al. (US 2009/0035662, of record), hereinafter Scott.
Regarding Claim 8, Zhang does not teach the laminate includes the negative electrode active material layer, the negative electrode current collector layer, the negative electrode active material layer, the solid electrolyte layer, and the positive electrode active material layer in this order. However, Scott teaches batteries are known to provide active materials on one or both sides of the current collectors, see e.g., para. [0003]. Providing a negative electrode active material layer (16) of Zhang on both sides of the current collector (17) results in the negative electrode active material layer, the 
Further, Scott has recognized equivalence between providing active materials for the electrodes on one side or both sides of the current collector in a battery environment. It would be obvious to one having ordinary skill in the art to provide the negative electrode active material on both sides of the current collector, instead of the one side taught by Zhang, because the art provides strong evidence of obviousness in substituting one for the other in a battery environment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835.  The examiner can normally be reached on M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA KOROVINA/Examiner, Art Unit 1729                                                                                                                                                                                                        
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729